--------------------------------------------------------------------------------

Exhibit 10.7
 
FORM OF
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement is dated as of [_________] and effective as of
the Effective Time (as defined herein) (this “Agreement”) and is by and between
[_________] (the “Indemnitee”) and KKR & Co. L.P., a Delaware limited
partnership (the “Partnership”), which will convert to KKR & Co. Inc., a
Delaware corporation (the “Corporation”), as of the Effective Time.  Terms used
but not defined herein shall have the meanings assigned to such terms in the
Certificate of Incorporation of the Corporation, dated as of May 3, 2018 and
effective as of the Effective Time (the “Certificate of Incorporation”).  For
the avoidance of doubt, the rights and obligations of the Partnership under this
Agreement shall be the rights and obligations of the Corporation at the
Effective Time.
 
WITNESSETH
 
WHEREAS, as of the Effective Time, which is currently anticipated to occur at
12:01 a.m. (Eastern Time) on July 1, 2018, the Partnership will convert to the
Corporation under the laws of the State of Delaware, resulting in certain
changes to its governance structure (the “Conversion”);
 
WHEREAS, in order to, among other things, attract and retain highly competent
persons to serve as directors or in other capacities, the Corporation must
provide such persons with adequate protection, through rights to indemnification
and advancement of expenses, against the risks of claims and actions against
them arising out of their services to and activities on behalf of the
Corporation;
 
WHEREAS, the Partnership desires and has requested the Indemnitee to serve as a
director of the Corporation and, in order to induce the Indemnitee to serve as a
director of the Corporation, effective as of the Effective Time, the Partnership
wishes to grant and secure the Indemnitee the rights to indemnification and
advancement of expenses provided for herein; and
 
WHEREAS, the Indemnitee is willing to so serve on the basis that such rights be
provided.
 
NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve as a
director of the Corporation and the covenants and agreements set forth below,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows.
 

--------------------------------------------------------------------------------

Section 1.  Indemnification.
 
(a)        To the fullest extent permitted by law (including Section 145 of the
General Corporation Law of the State of Delaware), but subject to the
limitations expressly provided for in this Agreement, the Indemnitee shall be
indemnified and held harmless by the Corporation on an after tax basis from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all threatened,
pending or completed claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, and whether formal or informal
and including appeals, in which the Indemnitee may be involved, or is threatened
to be involved, as a party or otherwise, by reason of its status as an
Indemnitee (as such term is defined in the Certificate of Incorporation) or by
reason of any action alleged to have been taken or omitted in such capacity,
whether arising from alleged acts or omissions to act occurring on, before or
after the date of this Agreement; provided, that, the Indemnitee shall not be
indemnified and held harmless if there has been a final and non-appealable
judgment entered by an arbitral tribunal or a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud or willful misconduct.  Notwithstanding the preceding sentence,
except as otherwise provided in Section 3(e) of this Agreement, the Corporation
shall be required to indemnify the Indemnitee in connection with any claim,
demand, action, suit or proceeding (or part thereof) commenced by the Indemnitee
only if (x) the commencement of such claim, demand, action, suit or proceeding
(or part thereof) by the Indemnitee was authorized by the Board of Directors or
(y) there has been a final and non-appealable judgment entered by an arbitral
tribunal or a court of competent jurisdiction determining that such person was
entitled to indemnification by the Corporation.  The indemnification of the
Indemnitee (by reason of its status as an Indemnitee identified in clause (e) of
the definition of Indemnitee in the Certificate of Incorporation) shall be
secondary to any and all indemnification to which the Indemnitee is entitled
from, firstly, the relevant other person, and from, secondly, the relevant Fund
(if applicable), and will only be paid to the extent the primary indemnification
is not paid and the proviso set forth in the first sentence of this Section 1(a)
does not apply; provided, that, such other person and such Fund shall not be
entitled to contribution or indemnification from or subrogation against the
Corporation, unless otherwise mandated by applicable law.  If, notwithstanding
the foregoing sentence, the Corporation makes an indemnification payment or
advances expenses to the Indemnitee entitled to primary indemnification, the
Corporation shall be subrogated to the rights of the Indemnitee against the
person or persons responsible for the primary indemnification. “Fund” means any
fund, investment vehicle or account whose investments are managed or advised by
the Corporation (if any) or an Affiliate thereof.
 
(b)        The indemnification provided by this Agreement shall be in addition
to any other rights to which the Indemnitee may be entitled (i) under the
Certificate of Incorporation and any agreement, (ii) under any policy of
insurance, (iii) pursuant to any vote of the holders of Outstanding Designated
Stock entitled to vote on such matter, (iv) as a matter of law, or (v) in equity
or otherwise, in each such case, with respect to actions in the Indemnitee’s
capacity as an Indemnitee (as such term is defined in the Certificate of
Incorporation) and actions in any other capacity, and shall continue as to the
Indemnitee if he or she has ceased to serve in such capacity.
 
Section 2.  Advance Payment of Expenses.  To the fullest extent permitted by
law, expenses (including legal fees and expenses) incurred by the Indemnitee in
appearing at, participating in or defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Corporation prior to a
final and non-appealable determination that the Indemnitee is not entitled to be
indemnified upon receipt by the Corporation of an undertaking by or on behalf of
the Indemnitee to repay such amount if it ultimately shall be determined that
the Indemnitee is not entitled to be indemnified as authorized in this
Agreement.  Notwithstanding the foregoing, the Indemnitee shall qualify for
advances upon the execution and delivery to the Corporation of this Agreement,
which shall constitute an undertaking providing that the Indemnitee undertakes
to repay the amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Corporation.  No other form of undertaking shall be required other than the
execution of this Agreement.
 
2

--------------------------------------------------------------------------------

Section 3.  Procedure for Indemnification and Advancement of Expenses;
Notification and Defense of Claim.
 
(a)          Promptly after receipt by the Indemnitee of notice of the
commencement of any action, suit, claim or proceeding, the Indemnitee shall, if
a claim in respect thereof is to be made against the Corporation hereunder,
notify the Corporation in writing of the commencement thereof.  The failure to
promptly notify the Corporation of the commencement of the action, suit, claim
or proceeding, or the Indemnitee’s request for indemnification, will not relieve
the Corporation from any liability that it may have to the Indemnitee hereunder,
except to the extent the Corporation is actually prejudiced in its defense of
such action, suit, claim or proceeding as a result of such failure.  To obtain
indemnification or an advancement of expenses under this Agreement, the
Indemnitee shall submit to the Corporation a written request therefor, including
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to enable the Corporation to determine whether and
to what extent the Indemnitee is entitled to indemnification and advancement of
expenses.
 
(b)          With respect to any action, suit, claim or proceeding of which the
Corporation is so notified, as provided in this Agreement, the Corporation, if
appropriate, shall be entitled to assume and control the defense of such action,
suit, claim or proceeding, with counsel reasonably acceptable to the Indemnitee,
upon the delivery to the Indemnitee of written notice of its election to do so,
and the Indemnitee shall cooperate with the Corporation in such defense as
reasonably requested by the Corporation.  After delivery of such notice (but
subject to such approval of counsel by the Indemnitee and the retention of such
counsel by the Corporation), the Corporation will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same action, suit, claim or proceeding;
provided, that, (1) the Indemnitee shall have the right to employ the
Indemnitee’s own counsel in such action, suit, claim or proceeding at the
Indemnitee’s expense and (2) if (i) the employment of counsel by the Indemnitee
at the Corporation’s expense has been previously authorized in writing by the
Corporation, or (ii) counsel to the Indemnitee shall have reasonably concluded
(evidenced by written notice to the Corporation setting forth the basis for and
explanation of such conclusion) that there likely exists a conflict of interest
or position, or reasonably believes that such a conflict is likely to arise, on
any significant issue between the Corporation and the Indemnitee in the conduct
of any such defense, then the fees and expenses of the Indemnitee’s separate
counsel shall be at the expense of the Corporation, except as otherwise
expressly provided by Section 1 of this Agreement, and the Corporation shall not
control the defense of such action, suit, claim or proceeding to the extent of
such conflict of interest.  The Corporation shall not be entitled, without the
written consent of the Indemnitee, to assume the defense of any claim brought by
or in the right of the Corporation or as to which counsel for the Indemnitee
shall in accordance with clause (2)(ii) of the proviso in the immediately
preceding sentence have delivered requisite notice regarding the conclusion
referred to in such clause.
 
3

--------------------------------------------------------------------------------

(c)          To the fullest extent permitted by law and subject to the other
provisions of this Agreement, the Corporation’s assumption of the defense of an
action, suit, claim or proceeding in accordance with Section 3(b) will
constitute an irrevocable acknowledgement by the Corporation that any loss and
liability suffered by the Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of the
Indemnitee actually and reasonably incurred in connection therewith are
indemnifiable by the Corporation under Section 1 of this Agreement (including,
to the fullest extent permitted by law, that the Indemnitee has met all
applicable standards of conduct).
 
(d)          The determination whether to grant the Indemnitee’s request shall
be made promptly and in any event within 30 days following the Corporation’s
receipt of a request for indemnification in accordance with Section 3(a).  If
the Corporation determines that the Indemnitee is entitled to such
indemnification or the Corporation has acknowledged such entitlement, the
Corporation shall make payment to the Indemnitee of the indemnifiable amount
within such 30 day period.  If the Corporation has not so acknowledged such
entitlement or the Corporation’s determination of whether to grant the
Indemnitee’s indemnification request has not been made within such 30 day
period, the requisite determination of entitlement to indemnification shall
nonetheless be deemed to have been made and the Indemnitee shall be entitled to
such indemnification, subject to Section 5, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under law.
 
(e)          In the event that (i) the Corporation determines in accordance with
this Section 3 that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Corporation denies a request for indemnification, in whole
or in part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) a request for advancement of expenses is not
paid in full within 30 days after such request was received by the Corporation,
or (v) the Corporation or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder,
the Indemnitee shall be entitled to seek an adjudication by, and the
Indemnitee’s entitlement to such indemnification or advancement of expenses
shall be settled by, a court of competent jurisdiction.  Alternatively, the
Indemnitee, at the Indemnitee’s option, may seek an award in arbitration in
accordance with Section 15. The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing the Indemnitee’s
right to indemnification or advancement of expenses, in whole or in part, in
such arbitration or court shall also be indemnified by the Corporation to the
fullest extent permitted by law.
 
(f)          The Indemnitee shall be presumed to be entitled to indemnification
and advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 1 or Section 2 of this Agreement, as
applicable, and this Section 3.  The Corporation shall have the burden of proof
in overcoming such presumption, and such presumption shall be used as a basis
for a determination of entitlement to indemnification and advancement of
expenses unless the Corporation overcomes such presumption by clear and
convincing evidence.
 
4

--------------------------------------------------------------------------------

Section 4.  Insurance.  The Corporation may purchase and maintain insurance on
behalf of the Indemnitee against any liability that may be asserted against, or
expense that may be incurred by, the Indemnitee in connection with the
Corporation’s activities or the Indemnitee’s activities on behalf of the
Corporation, regardless of whether the Corporation would have the power to
indemnify the Indemnitee against such liability under the provisions of this
Agreement.
 
Section 5.  Limitation on Indemnification.
 
(a)          For purposes of this Agreement, (i) the Corporation shall be deemed
to have requested the Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by him or her of his or her duties to the
Corporation also imposes duties on, or otherwise involves services by, him or
her to the plan or participants or beneficiaries of the plan; (ii) excise taxes
assessed on the Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall constitute “fines” within the meaning of this Agreement;
and (iii) any action taken or omitted by the Indemnitee with respect to any
employee benefit plan in the performance of its duties for a purpose reasonably
believed by him or her to be in the best interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Corporation.
 
(b)          Any indemnification pursuant to this Agreement shall be made only
out of the assets of the Corporation.  None of the stockholders of the
Corporation or the members of the Class B Stockholder shall be personally liable
for such indemnification and shall have no obligation to contribute or loan any
monies or property to the Corporation to enable it to effectuate such
indemnification.  In no event may the Indemnitee subject any stockholder of the
Corporation or any member of the Class B Stockholder to personal liability by
reason of the rights to indemnification or advancement of expenses set forth in
this Agreement.
 
(c)          The provisions of this Agreement are for the benefit of the
Indemnitee and his or her heirs, successors, assigns, executors and
administrators and shall not be deemed to create any rights for the benefit of
any other persons.
 
Section 6.  Certain Settlement Provisions.  The Corporation shall have no
obligation to indemnify the Indemnitee under this Agreement for any amounts paid
in settlement of any action, suit, claim or proceeding without the Corporation’s
prior written consent (which may not be unreasonably withheld).  The Corporation
shall not settle any action, suit, claim or proceeding in any manner that would
impose any fine or other monetary obligation on the Indemnitee that is not fully
indemnified by the Corporation or any equitable relief on the Indemnitee or
includes an admission of wrongdoing by the Indemnitee, in each case without the
Indemnitee’s prior written consent (which may not be unreasonably withheld).  To
the extent the Corporation has assumed and controls the defense of any action,
suit, claim or proceeding in accordance with this Agreement, the Indemnitee
shall permit the Corporation to assume and control the settlement, negotiation
or compromise of such action, suit, claim or proceeding, and the Indemnitee
shall cooperate with the Corporation as reasonably requested by the Corporation
in such settlement, negotiation or compromise.  The Indemnitee shall not settle,
negotiate or compromise any action, suit, claim or proceeding indemnifiable
under this Agreement without the Corporation’s prior written consent (which may
not be unreasonably withheld).
 
5

--------------------------------------------------------------------------------

Section 7.  Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any arbitral tribunal or
court of competent jurisdiction, then the Corporation shall nevertheless
indemnify the Indemnitee if the Indemnitee was or is made or is threatened to be
made a party or is otherwise involved in any threatened, pending or completed
action, suit, claim or proceeding (brought in the right of the Corporation or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including appeals, by reason of its status as an Indemnitee
(as such term is defined in the Certificate of Incorporation), or by reason of
any action alleged to have been taken or omitted in such capacity, from and
against all loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of the Indemnitee in connection with such action, suit, claim or
proceeding, including any appeals, to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the fullest extent permitted by law.
 
Section 8.  Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is finally settled by an arbitral tribunal or a court of competent jurisdiction
to be unavailable to the Indemnitee in whole or in part, it is agreed that, in
such event, the Corporation shall, to the fullest extent permitted by law,
contribute to the payment of all of the Indemnitee’s loss and liability suffered
and expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement reasonably incurred by or on behalf of the Indemnitee in connection
with any action, suit, claim or proceeding, including any appeals, in an amount
that is just and equitable in the circumstances; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such settlement is due to any limitation on indemnification set
forth in Section 5 or 6 hereof.
 
Section 9.  Form and Delivery of Communications.  All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered by hand, mailed by certified or
registered mail with postage prepaid, mailed for overnight delivery by reputable
overnight courier or sent by email or facsimile transmission, upon receipt when
confirmed that such transmission has been received.  Notice to the Corporation
shall be sent to 9 West 57th Street, New York, New York 10019, Attention:
General Counsel, facsimile: 212-750-0003, confirmation telephone number:
212-750-8300 (or at such other address or means of contact that the Corporation
shall notify the Indemnitee in writing from time to time).  Notice to the
Indemnitee shall be sent to [____], email [___]  (or at such other address or
means of contact that the Indemnitee shall notify the Corporation in writing
from time to time).
 
Section 10.  Non-exclusivity.  The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, in any court in which a proceeding is brought, other agreements or
otherwise, and the Indemnitee’s rights hereunder shall inure to the benefit of
the heirs, successors, assigns, executors and administrators of the Indemnitee. 
No amendment or alteration of the Certificate of Incorporation or any agreement
shall adversely affect the rights provided to the Indemnitee under this
Agreement.  Nothing in this Agreement shall be construed to limit the rights to
indemnification and advancement of expenses available to the Indemnitee in  his
or her capacity as an Indemnitee under the Third Amended and Restated Limited
Partnership Agreement of the Partnership, dated as of June 20, 2016.
 
6

--------------------------------------------------------------------------------

Section 11.  Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.
 
Section 12.  Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
 
Section 13.  Modification and Waiver.  No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto.  No failure or delay by any party in exercising any
right, power or privilege hereunder (other than a failure or delay beyond a
period of time specified herein) shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
Section 14.  Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of its business
or assets, by written agreement in form and substance reasonably satisfactory to
the Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. While the rights and obligations
of the Partnership under this Agreement shall automatically become the rights
and obligations of the Corporation at the Effective Time, following the
Effective Time, the Corporation agrees to re-execute this Agreement in its name
upon the request of the Indemnitee.
 
Section 15.  Arbitration.
 
(a)          Any and all disputes regarding the Indemnitee’s entitlement to
indemnification or advancement of expenses that cannot be settled amicably,
including any ancillary claims of any party arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including without limitation
the arbitrability of any issue under this Agreement and the validity, scope and
enforceability of this arbitration provision) may, at the Indemnitee’s option,
be finally settled by arbitration conducted by a single arbitrator in New York,
New York in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce.  If the parties to the dispute fail to agree
on the selection of an arbitrator within 30 days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment.  The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language.  Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.  Except as required by
law or as may be reasonably required in connection with ancillary judicial
proceedings to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award,
the arbitration proceedings, including any hearings, shall be confidential, and
the parties shall not disclose any awards, any materials produced in the
proceedings created for the purpose of the arbitration, or any documents
produced by another party in the proceedings not otherwise in the public domain.
 
7

--------------------------------------------------------------------------------

(b)          Except with respect to any dispute regarding an Indemnitee’s
entitlement to indemnification or advancement of expenses or related claims that
may be settled in arbitration pursuant to Section 15(a), each party hereby (i)
irrevocably agrees that any claims, suits, actions or proceedings arising out of
or relating in any way to this Agreement (including any claims, suits or actions
to interpret, apply or enforce this Section 15 or any judicial proceeding
ancillary to an arbitration or contemplated arbitration arising out of or
relating to or concerning this Agreement), shall be exclusively brought in the
Court of Chancery of the State of Delaware or, if such court does not have
subject matter jurisdiction thereof, any other court in the State of Delaware
with subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such claim, suit, action or proceeding that (A) it is not personally subject
to the jurisdiction of such courts or any other court to which proceedings in
such courts may be appealed, (B) such claim, suit, action or proceeding is
brought in an inconvenient forum, or (C) the venue of such claim, suit, action
or proceeding is improper; (iv) expressly waives any requirement for the posting
of a bond by a party bringing such claim, suit, action or proceeding; (v)
consents to process being served in any such claim, suit, action or proceeding
by mailing, certified mail, return receipt requested, a copy thereof to such
party at the address in effect for notices hereunder, and agrees that such
service shall constitute good and sufficient service of process and notice
thereof; provided, that, nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; and (vi)
irrevocably waives any and all right to trial by jury in any such claim, suit,
action or proceeding.
 
(c)          Notwithstanding any provision of this Agreement to the contrary,
this Section 15 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et  seq.) (the “Delaware Arbitration Act”).  If,
nevertheless, it shall be determined by an arbitral tribunal or court of
competent jurisdiction that any provision or wording of this Section 15,
including any rules of the International Chamber of Commerce, shall be invalid
or unenforceable under the Delaware Arbitration Act, or other applicable law,
such invalidity shall not invalidate all of this Section 15.  In that case, this
Section 15 shall be construed so as to limit any term or provision so as to make
it valid or enforceable within the requirements of the Delaware Arbitration Act
or other applicable law, and, in the event such term or provision cannot be so
limited, this Section 15 shall be construed to omit such invalid or
unenforceable provision.
 
8

--------------------------------------------------------------------------------

Section 16.  No Construction as Employment Agreement.  Nothing contained herein
shall be construed as giving the Indemnitee any right to be retained as a
director of the Corporation or in the employ of the Corporation or its
affiliates.  For the avoidance of doubt, the indemnification and advancement of
expenses provided under this Agreement shall continue as to the Indemnitee even
though he or she may have ceased to be a director, officer, employee or agent of
the Corporation.
 
Section 17.  Governing Law.  This Agreement and any and all matters arising out
of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law principles.
 
Section 18.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
 
Section 19.  Headings.  The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 20.  Effectiveness.  This Agreement shall be effective, and the
provisions hereof shall become operative, upon the effectiveness of the
Conversion (the “Effective Time”).
 
[Rest of page intentionally left blank]
 
9

--------------------------------------------------------------------------------

This Agreement has been duly executed and delivered to be effective as of the
Effective Time.
 

 
INDEMNITEE:
   
Name:
     
KKR & CO. L.P.
     
By:
KKR Management LLC, its general partner
       
By:
   
Name:
   
Title:



[Signature Page to Indemnification Agreement]
 
 

--------------------------------------------------------------------------------